 6:19-cv-01567-JD       Date Filed 05/03/21     Entry Number 144   Page 1 of 10




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA
                            GREENVILLE DIVISION


EDEN ROGERS and

BRANDY WELCH,

                                        Plaintiffs,

                    -against-

UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES;

ALEX AZAR, in his official capacity as Secretary
of the UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES;                                Case No. 6:19-cv-01567-JD

ADMINISTRATION FOR CHILDREN AND                         REPLY MEMORANDUM OF
FAMILIES;                                                 LAW IN SUPPORT OF
                                                        PLAINTIFFS’ MOTION TO
LYNN JOHNSON, in her official capacity as               COMPEL PRODUCTION OF
Assistant Secretary of the ADMINISTRATION              AMENDED PRIVILEGE LOGS
FOR CHILDREN AND FAMILIES;                             FROM DEFENDANTS HENRY
                                                       MCMASTER AND MICHAEL
SCOTT LEKAN, in his official capacity as                       LEACH
Principal Deputy Assistant Secretary of the
ADMINISTRATION FOR CHILDREN AND
FAMILIES;

HENRY MCMASTER, in his official capacity as
Governor of the STATE OF SOUTH CAROLINA;
and

MICHAEL LEACH, in his official capacity as State
Director of the SOUTH CAROLINA
DEPARTMENT OF SOCIAL SERVICES,

                                      Defendants.
     6:19-cv-01567-JD     Date Filed 05/03/21       Entry Number 144         Page 2 of 10




               Plaintiffs Eden Rogers and Brandy Welch (“Plaintiffs”) respectfully

submit this reply memorandum of law in support of their Motion to Compel Production

of Amended Privilege Logs from Defendants Henry McMaster and Michael Leach

(together, “State Defendants”) (ECF No. 137).

                                       ARGUMENT

               As both State Defendants acknowledge, the Federal Rules require

privilege logs to “describe the nature of the documents, communications, or tangible

things not produced or disclosed . . . in a manner that, without revealing information itself

privileged or protected, will enable other parties to assess the claim”. Fed. R. Civ. P.

26(b)(5)(A). To comply with this rule, a log must not simply “identif[y] each document

withheld”—which State Defendants accomplished by including the Subject/File Name,

Date, Document Type, and From/To/CC fields for each document or communication—

but must also include information about “the document’s general subject matter”. See

AVX Corp. v. Horry Land Co., No. 4:07-CV-3299-TLW-TER, 2010 WL 4884903, at *3

(D.S.C. Nov. 24, 2010) (quoting Victor Stanley, Inc. v. Creative Pipe, Inc., 250 F.R.D.

251, 264 (D. Md. 2008)). Because they lack any description whatsoever of the general

subject matter of any of the communications or documents withheld on the basis of

privilege, State Defendants’ logs are facially inadequate.

I.       STATE DEFENDANTS’ PRIVILEGE LOGS ARE INADEQUATE UNDER
         THE FEDERAL RULES.

               On the substance of Plaintiffs’ motion, State Defendants’ only response is

to insist that a party “with even passing familiarity with this litigation” would be able to

decipher from the entries on their logs why the withheld documents are privileged. (ECF

No. 139 at 6 (Leach Opp’n); ECF No. 140 at 6 (McMaster Opp’n).) This is simply
                                              2
  6:19-cv-01567-JD         Date Filed 05/03/21      Entry Number 144        Page 3 of 10




wrong. Indeed, in attempting to justify some of the particularly indecipherable log

entries, Governor McMaster has only further accentuated their inadequacies. For

instance, according to Governor McMaster, Plaintiffs should be able to tell that an email

dated March 13, 2018 from Brian Symmes (Communications Director for the Office of

the Governor) to Zach Pippin (another member of the Communications team) with the

subject “FW: EO Draft Release” is a privileged attorney-client communication and

contains attorney work product, even though the email includes no attachment and no

attorneys are listed in the To, From or CC fields. (See ECF No. 140 at 7 (purporting to

explain the privilege log entries that do not involve communications to or from counsel);

ECF No. 137-1 at 15 (McMaster Priv. Log).) In truth, however, nothing in this entry—

beyond the assertion of privileges itself—indicates that the email contains legal advice or

attorney work product prepared in anticipation of litigation. The log entry is equally

consistent with Mr. Symmes passing along a draft press release prepared in the normal

course of business to Mr. Pippin for external publication, which would be discoverable.

See Progressive Se. Ins. Co. v. Arbormax Tree Serv., LLC, No. 5:16-CV-662-BR, 2018

WL 4431320, at *7 (E.D.N.C. Sept. 17, 2018) (“[D]ocuments created after litigation is

anticipated but in the normal course of business would not be subject to [work product]

protection.”).

                 It is similarly unclear why an email with the subject “Miracle Hill” from

Amy Hornsby, an employee of a separate state agency (the South Carolina Department of

Administration) who “assists with constituent communications”, to in-house counsel for

the Office of the Governor would be a privileged communication or attorney work

product. (ECF No. 137-1 at 15 (McMaster Priv. Log); ECF No. 140 at 9.) Ms. Hornsby

                                              3
  6:19-cv-01567-JD        Date Filed 05/03/21       Entry Number 144          Page 4 of 10




is plainly not a party to this suit seeking legal advice, nor is there any reason to believe

she was acting as an agent of counsel in anticipation of litigation when drafting her email.

See Lewis v. Richland Cty. Recreation Comm’n, No. 3:16-CV-2884-MGL-TER, 2018

WL 4596119, at *4 (D.S.C. Sept. 25, 2018) (noting that work product doctrine protects

material prepared in anticipation of litigation by an agent for an attorney); Tobaccoville

USA, Inc. v. McMaster, 692 S.E.2d 526, 530 (S.C. 2010) (stating that attorney-client

privilege protects communications from clients seeking legal advice). Plaintiffs are not

required to guess at the basis for the Governor’s assertions of privilege, and Governor

McMaster’s discussion of this email in his opposition papers does nothing to clear up the

ambiguity. (See ECF No. 140 at 9.)

               Governor McMaster’s attempts to defend additional examples on his

privilege log are similarly unavailing. While it is unnecessary to discuss here each log

entry highlighted in Plaintiffs’ motion and addressed in Governor McMaster’s

opposition, it suffices to say that entries with the subject lines, “RE: meeting – phone or

in person” or “Constituent Letter” do not comply with the requirement that privilege logs

“have a description, such as ‘discussion regarding X’ or other similarly general

description” that would enable any sort of assessment of the asserted privilege. See

Beaufort Reg’l Chamber of Com. v. City of Beaufort, No. 9:18-CV-02565-RMG, 2019

WL 2150930, at *2 (D.S.C. May 16, 2019). Governor McMaster seems to think such

compliance is unnecessary because Plaintiffs can somehow deduce “the nexus between

the privileged and protected communications and [this] suit” based on the privileges

asserted with each entry. (ECF No. 140 at 9.) This logic is circular. Litigants are not

expected to presume that the claimed privileges are appropriate when reviewing an

                                               4
  6:19-cv-01567-JD        Date Filed 05/03/21       Entry Number 144         Page 5 of 10




opposing side’s privilege log “to determine [whether] a privilege is properly asserted”.

Id. This is precisely why entries without “any general description of the document

withheld” are deficient. Id.

               Director Leach’s privilege log entries are inadequate for substantially the

same reasons. Like Governor McMaster’s entries, Defendant Leach’s log entries lack

any general description of the subject matter of the withheld documents. (See ECF No.

137 at 5 (listing examples).) Director Leach now claims that it “was apparent at least as

early as February 27, 2018”, when Governor McMaster requested a waiver from federal

nondiscrimination requirements on behalf of faith-based child placing agencies in South

Carolina, “that litigation such as this might be forthcoming”, and he insists it is therefore

“unsurprising that DSS claims a privilege or protection for some documents, emails, and

other items” involving counsel for DSS and the Office of the Governor since that time.

(ECF No. 139 at 7-8.) This argument is pure tautology: of course Plaintiffs understand

that some communications between counsel for DSS and the Governor’s Office may be

subject to privilege or protection. The relevant question is whether the communications

identified as privileged on DSS’s privilege log are within that subset of legally

protectable materials. For a significant portion of the entries on Director Leach’s log,

there is simply no way to know. (See, e.g., ECF No. 137-1 at 5, 7, 10 (entries on Director

Leach’s privilege log include an emails with the subjects “FW: Governor McMaster”

(March 13, 2019), “Meeting – phone or in person” (March 12, 2018) and “MH” (May 9,

2018)).) To the extent Director Leach means to suggest that any communication or

exchange of documents after February 27, 2018, between counsel for DSS and counsel

for the Governor’s Office is necessarily privileged, regardless of the subject matter, he is

                                              5
  6:19-cv-01567-JD         Date Filed 05/03/21       Entry Number 144         Page 6 of 10




wrong. See Wiav Sols. LLC v. Motorola, Inc., No. 3:09-CV-0447 (LO/JFA), 2011 WL

13238628, at *1 (E.D. Va. Sept. 20, 2011) (“Clearly not all communications involving an

attorney are subject to the attorney-client privilege . . . .”); United States v. Swain, No.

CIV. M90-4-1, 1991 WL 47102, at *8 (D.S.C. Feb. 5, 1991) (“Documents which would

not be privileged in the hands of the client . . . do not become privileged in the hands of

an attorney.”).1

II.       PLAINTIFFS’ MOTION IS TIMELY.

               Ultimately, with no good justifications for the inadequacy of their

privilege logs, both State Defendants rest heavily on the purported untimeliness of

Plaintiffs’ motion. These arguments are also unavailing.

               First, State Defendants note that Plaintiffs did not challenge State

Defendants’ initial privilege logs in Plaintiffs’ October 2020 motion to compel additional

productions (ECF No. 140 at 4; ECF No. 139 at 2), but they do not actually argue that

this somehow renders Plaintiffs’ present motion untimely, and for good reason: State

Defendants supplemented both their document productions and their privilege logs in

December 2020 and January 2021 following Plaintiffs’ initial motion to compel, and it is

these final logs that Plaintiffs now challenge. (ECF No. 137 at 2.)

               Second, State Defendants insist that Plaintiffs were required under Local

Civil Rule 37.01(A) to file their motion to compel protection of amended privilege logs




      1
      Moreover, Director Leach’s argument fails to explain his assertion of privilege over
communications or documents that predate February 27, 2018, such as the February 21,
2018 email from Richele Taylor to Susan Alford, copying Karen Wingo and Tony
Catone, with the subject “Letter to Miracle Hill” and the attachment “Letter to Miracle
Hill.pdf”. (ECF No. 137-1 at 7 (Leach Priv. Log).)
                                               6
  6:19-cv-01567-JD        Date Filed 05/03/21       Entry Number 144         Page 7 of 10




within 21 days of receiving the deficient logs, rather than within 21 days of receiving

notice from State Defendants that they did not intend to amend the logs in response to

Plaintiffs’ request. (ECF No. 140 at 4-5; ECF No. 139 at 4-5.) But as courts in this

district have recognized before, the 21-day clock begins running from the date the

producing party refuses to amend its discovery response—not from the initial response

itself. See, e.g., Dodd v. Aeterna Zentaris Inc., No. 9:17-CV-2382-PMD, 2018 WL

9781326, at *1 (D.S.C. May 2, 2018) (running the 21-day clock under Local Civil Rule

37.01(A) from December 4, 2017, the date the parties conferred by phone and defendants

maintained their objection to producing the requested documents, rather than from

November 6, 2017, when defendants first objected to the document request). Indeed,

State Defendants’ proposed interpretation would render meaningless the requirement in

Local Civil Rule 7.03 that attorneys “file motions immediately after the issues raised

thereby are ripe for adjudication”, as the dispute at issue in this motion was not ripe until

Plaintiffs requested the amended logs and State Defendants refused. Local Civ. Rule

7.03 (D.S.C.) (emphasis added).

               In any event, any technical noncompliance with Local Civil Rule 37.01(A)

should be excused. See Ethox Chem., LLC v. Coca-Cola Co., No. 6:12-CV-01682-TMC,

2014 WL 2719214, at *1 n.3 (D.S.C. June 16, 2014) (accepting potentially untimely

motion “[i]n the interest of deciding this case on the full merits” when “there [was] some

debate regarding when the relevant discovery substantially concluded”). Here, State

Defendants would suffer no prejudice if compelled to produce amended privilege logs,

particularly because (i) the requested order would impose an obligation only on counsel,

not State Defendants themselves; and (ii) State Defendants’ privilege logs are short and

                                              7
  6:19-cv-01567-JD        Date Filed 05/03/21      Entry Number 144         Page 8 of 10




the requested amendment would be simple to implement. Indeed, preparing an

appropriate privilege log that meets the requirements of the Federal Rules would have

almost certainly been simpler and less time-consuming for State Defendants’ counsel

than refusing Plaintiffs’ request and opposing this motion.

                                     CONCLUSION

               For the foregoing reasons and the reasons set forth in Plaintiffs’ motion,

Plaintiffs respectfully request that this Court direct State Defendants to produce amended

privilege logs that provide a description of each document withheld from their

productions sufficient to enable Plaintiffs to assess State Defendants’ assertions of

privilege.




                                             8
 6:19-cv-01567-JD    Date Filed 05/03/21   Entry Number 144       Page 9 of 10




Dated: May 3, 2021
                                 s/ M. Malissa Burnette
                                 South Carolina Equality Coalition, Inc.
                                 M. Malissa Burnette (Federal Bar No. 1616)
                                 Nekki Shutt (Federal Bar No. 6530)
                                 BURNETTE SHUTT & MCDANIEL, PA
                                 912 Lady Street, 2nd floor
                                 P.O. Box 1929
                                 Columbia, SC 29202
                                 (803) 850-0912
                                 mburnette@burnetteshutt.law
                                 nshutt@burnetteshutt.law

                                 Susan K. Dunn (Federal Bar No. 647)
                                 AMERICAN CIVIL LIBERTIES UNION OF
                                 SOUTH CAROLINA FOUNDATION
                                 P.O. Box 20998
                                 Charleston, SC 29413
                                 (843) 282-7953
                                 sdunn@aclusc.org

                                 Peter T. Barbur (admitted pro hac vice)
                                 Katherine D. Janson (admitted pro hac vice)
                                 CRAVATH, SWAINE & MOORE LLP
                                 Worldwide Plaza
                                 825 Eighth Avenue
                                 New York, NY 10019
                                 (212) 474-1000
                                 pbarbur@cravath.com
                                 kjanson@cravath.com

                                 Leslie Cooper (admitted pro hac vice)
                                 AMERICAN CIVIL LIBERTIES UNION
                                 FOUNDATION
                                 125 Broad Street, 18th Floor
                                 New York, NY 10004
                                 (212) 549-2633
                                 lcooper@aclu.org

                                 Daniel Mach (admitted pro hac vice)
                                 AMERICAN CIVIL LIBERTIES UNION
                                 FOUNDATION
                                 915 15th Street NW
                                 Washington, DC 20005
                                 (202) 675-2330
                                 dmach@aclu.org

                                     9
6:19-cv-01567-JD   Date Filed 05/03/21   Entry Number 144     Page 10 of 10




                               M. Currey Cook (admitted pro hac vice)
                               LAMBDA LEGAL DEFENSE AND
                               EDUCATION FUND, INC.
                               120 Wall Street, 19th Floor
                               New York, NY 10005
                               (212) 809-8585
                               ccook@lambdalegal.org

                               Karen L. Loewy (admitted pro hac vice)
                               LAMBDA LEGAL DEFENSE AND
                               EDUCATION FUND, INC.
                               1776 K Street NW, 8th Floor
                               Washington, DC 20006
                               (202) 804-6245
                               kloewy@lambdalegal.org

                               Attorneys for Plaintiffs




                                   10
